PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ratz et al.
Application No. 16/836,882
Filed: 31 Mar 2020
For: PROSTHETIC HEART VALVE

:
:
:	DECISION ON PETITION
:
:




This is a decision on the Petition To Make Special Based On Age For Advancement Of Examination Under 37 CFR 1.102(c)(1), filed May 10, 2021, in the above-identified application.

The petition is DISMISSED as moot

A review of the file record indicates that a Petition To Make Special Based On Age For Advancement Of Examination was filed May 10, 2021.  Thereafter, a petition was auto-granted by EFS-Web on June 16, 2021.  Accordingly, the Petition To Make Special Based On Age For Advancement of Examination filed May 10, 2021, is moot.

All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.

Any questions concerning this decision may be directed to the undersigned at 
(571) 272-3213.




/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions